Alexander, C.J.
(dissenting)—I dissent because I believe there are no genuine fact issues that need to be resolved at a trial. Consequently, I would have us affirm the trial court's finding that there was coverage for the Harrises' automobile.
As the majority points out, an insurance company is bound by all representations of its agents which are within the scope of the agent's authority, unless the person with whom the agent is dealing has actual or constructive knowledge of the limitations on the agent's authority.
In my judgment, reasonable persons could only conclude that the Harrises were unaware of facts or circumstances that would charge them with knowledge that McCoy could not bind the West American Insurance Company. Frank and Kathleen Harris had been customers of the Longview Insurance Agency for some time prior to the transaction in question and there is no indication in the record that they had experienced any difficulties with that agency in the past. When Kathleen Harris contacted the agency to procure insurance for the 1978 Chevrolet Malibu, Ruth McCoy of that agency assured her that the car would be covered. Thereafter, McCoy delivered a written binder to the credit union that was financing the car purchase for the Harrises. When Kathleen Harris called the agency to express concern that she had not received a notice of binder, a bill or other materials showing coverage, she was again told that the car was covered and that any delay in receiving the materials was not unusual. Thereafter, Kathleen Harris called again and received additional assurances that coverage existed.
The majority concludes that a jury should decide whether or not the Harrises should have done something more. It seems obvious to me that the Harrises did all that any reasonable person would or should do. Indeed, they did more than most persons would. What would the majority have the Harrises do? Should they have disbelieved the agent when she assured them there was coverage and then called the home office of the West American? Should they have called the State Insurance Commissioner? I say no. *561The Harrises checked with their agent when they had concerns and they received repeated assurances from the agent that there was coverage. If the agent had been vague in her response or if she had equivocated in any way then, perhaps, the Harrises would have been put on notice to make further inquiries. There was no equivocation or vagueness and, consequently, the insurance company should be bound by the assurances of its agents.
Reconsideration denied March 6, 1991.
Review by Supreme Court pending May 15,1991.